


Exhibit 10.5

 

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, New York 10179

 

October 21, 2016

 

International Business Machines Corporation

One New Orchard Road

Armonk, New York 10504

 

Attention:  Heather Wilson

 

Ladies and Gentlemen:

 

Reference is made to (i) the Credit Agreement, dated as of November 10, 2011 (as
amended or modified from time to time, the “Credit Agreement”) among
International Business Machines Corporation., a New York corporation (“IBM”),
each Subsidiary Borrower (as defined in the Credit Agreement), the Lenders (as
defined in the Credit Agreement), JPMorgan Chase Bank, N.A., as administrative
agent for the Lenders and the other agents named therein and (ii) the Extension
Request, dated as of September 21, 2016 (the “Extension Request”), delivered by
IBM to the Administrative Agent pursuant to Section 2.21(a) of the Credit
Agreement.  Capitalized terms used but not defined herein are used with the
meanings assigned to them in the Credit Agreement.

 

We hereby confirm that, prior to the Extension Request Deadline specified in the
Extension Request, we have received executed consents to the extension of the
Termination Date requested in the Extension Request from each of the Lenders
listed on Schedule 1 hereto extending the Termination Date with respect to the
Revolving Credit Commitments of such consenting Lenders to November 10, 2021.
Also listed on Schedule 1 are each Lender’s respective Revolving Credit
Commitment under the Credit Agreement as of the date hereof.

 

 

Very truly yours,

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

Agent

 

 

 

 

 

By:

 /s/ Donatus Anusionwu

 

Name: Donatus Anusionwu

 

Title:Vice President

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Lender

 

Revolving Credit Commitment

 

JPMorgan Chase Bank, N.A.

 

$

575,000,000

 

BNP Paribas

 

$

575,000,000

 

Citibank, N.A.

 

$

575,000,000

 

Royal Bank of Canada

 

$

575,000,000

 

Mizuho Bank, Ltd.

 

$

525,000,000

 

Bank of America, N.A.

 

$

450,000,000

 

Barclays Bank PLC

 

$

450,000,000

 

Deutsche Bank AG New York Branch

 

$

450,000,000

 

HSBC Bank USA N.A.

 

$

450,000,000

 

Wells Fargo Bank, N.A.

 

$

450,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

315,000,000

 

Banco Santander, S.A.

 

$

300,000,000

 

Commerzbank AG, New York Branch

 

$

300,000,000

 

Credit Suisse, Cayman Islands Branch

 

$

300,000,000

 

Goldman Sachs Bank USA

 

$

300,000,000

 

ING Bank N.V., Dublin Branch

 

$

300,000,000

 

Societe Generale

 

$

300,000,000

 

U.S. Bank National Association

 

$

300,000,000

 

UniCredit Bank AG, New York Branch

 

$

300,000,000

 

Bank of China, New York Branch

 

$

250,000,000

 

Mitsubishi UFJ Trust and Banking Corporation

 

$

210,000,000

 

Australia and New Zealand Banking Group Limited

 

$

200,000,000

 

PNC Bank, National Association

 

$

200,000,000

 

Standard Chartered Bank

 

$

200,000,000

 

Sumitomo Mitsui Banking Corporation

 

$

200,000,000

 

Toronto Dominion (New York) LLC

 

$

200,000,000

 

Banco Bilbao Vizcaya Argentaria, S.A., New York Branch

 

$

100,000,000

 

Banco Bradesco S.A., New York Branch

 

$

100,000,000

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

100,000,000

 

Danske Bank A/S

 

$

100,000,000

 

Industrial and Commercial Bank of China Limited New York Branch

 

$

100,000,000

 

Lloyds Bank plc

 

$

100,000,000

 

Raiffeisen Bank International AG

 

$

100,000,000

 

State Street Bank and Trust Company

 

$

100,000,000

 

The Bank of New York Mellon

 

$

100,000,000

 

The Northern Trust Company

 

$

100,000,000

 

Total:

 

$

10,250,000,000

 

 

--------------------------------------------------------------------------------
